El Juez Asociado Se. HutchisoN,
emitió la opinión del tribunal.
Ciertos hijos naturales reconocidos fueron declarados únicos y universales herederos de Pilar Calderón Ortega, quien falleció siendo soltera y sin otorgar testamento.
Estos herederos en su capacidad de vendedores en una escritura de compraventa declaran solemnemente que los únicos bienes dejados por su madre natural fallecida es la finca objeto de dicha venta, la que fué adquirida por virtud de cierto documento público otorgado ante el mismo notario, en el cual se hizo constar equivocadamente que Pilar Calde-rón Ortega era viuda siendo en realidad el hecho que siempre fué soltera. El notario que redactó ambas escrituras certi-fica en el último documento que a su juicio las partes tienen la capacidad legal necesaria para el otorgamiento de la escri-tura, y al final de la misma sin hacer ninguna indicación de reserva o limitación certifica además en cuanto al contenido.
El registrador denegó la inscripción de la declaratoria de heredero, en cuanto se refiere a la finca descrita en la escri-tura citada en último término, “por aparecer inscrita dicha finca a favor de Pilar Calderón Ortega, de estado viuda, se-gún el registro, persona distinta de la finada Pilar Calderón Ortega, que lo era de estado soltera, según los documentos presentados.”
Fué asimismo denegada la, inscripción de la escritura por *357aparecer inscrita la finca vendida, a favor de “ Pilar Cal-derón Ortega, persona distinta de los enajenantes.”
La propiedad no está inscrita, como alega el registrador, a favor de una persona que necesariamente no es la madre de los recurrentes. La finca está situada en el municipio de Morovis, inscrita con el nombre y los dos apellidos de la ma-dre de los recurrentes. El mero lieclio de, que Pilar Calde-rón Ortega al adquirir la finca dijera que era viuda no du-plica su identidad individual ni crea ninguna nueva entidad legal. Una mujer puede ser viuda de facto y sin embargo, dentro del tecnicismo legal no “una mujer casada cuyo es-poso fia fallecido.” Por ejemplo, según indica Bouvier, tomo 2, pág. 1228:
“Una mujer que sobrevive a un hombre con quien ha estado casado pero con respecto al cual había obtenido ella una declaración de nulidad del matrimonio, no es una viuda.” 52 L. J. Ch. 239.
Pero el mero fiecfio de que tal mujer que desconoce la ley fiubiera aceptado una escritura por la que se le traspasa una propiedad como viuda, apenas podría considerarse que invalida un subsiguiente traspaso fiecfio por ella como mujer no casada, o como soltera.
En el presente caso Pilar Calderón Ortega, madre de los vendedores, falleció en Morovis, donde la propiedad qile aparece a nombre de Pilar Calderón Ortéga, viuda, está si-tuada. Los vendedores, como fierederos de Pilar Calderón Ortega, “son la continuación de la personalidad jurídica de su causante.” López v. El Registrador, 29 D. P. R. 2. Tanto el comprador como l'os vendedores son residentes de Morovis. La propiedad misma está valoradá en $200 y puede ser que el comprador, conociendo los liécfios preferiría tener un título inscrito con un defecto subsanable en vez de ía mo-lestia y el gasto de fia'cer que la anterior inscripción se ajuste a la verdad de los fiectos.
Nuestra ley de evidenciá, artículo 102, par. 25, en com-*358pleta harmonía con la bien reconocida regla general incluye entre las presunciones disputables que en él se enumeran la de “identidad'de persona, de la identidad de nombre.”
■ Apreciadas todas las circunstancias y en ausencia de cual-quier posible perjuicio a terceros, puede razonablemente asu-mirse que Pilar Calderón Ortega, viuda, y Pilar Calderón Ortega, madre de los recurrentes, son una y la misma persona. Si el hecho fuere distinto entonces la mención de un defecto subsanable que comprenda cualquier representación falsa en este sentido sería una notificación a todo el mundo de cualesquier derechos pertenecientes a la viuda, de tener al-gunos, o de sus supuestos causahabientes.
Véase también el caso de Rodríguez v. El Registrador, 29 D. P. R. 890.
Debe revocarse la nota recurrida y ordenarse la inscrip-ción de los documentos sujetos a un defecto subsanable en la identificación de la causante de los vendedores como dueña según el registro.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.